       Case 4:21-cv-01014 Document 7 Filed on 06/02/21 in TXSD Page 1 of 1




                                 UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

 STRIKE 3 HOLDINGS, LLC,                        §
                                                §
                            Plaintiff,          §
                                                §
         v.                                     §         Civil Case No. 4:21-cv-01014
                                                §
 JOHN DOE subscriber assigned IP address        §
 99.99.239.21,                                  §
                                                §
                            Defendant.          §

                    PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
                           WITH PREJUDICE OF JOHN DOE

        Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Strike 3 Holdings,

LLC hereby gives notice that its claims in this action against Defendant John Doe, subscriber

assigned IP address 99.99.239.21, are voluntarily dismissed with prejudice.

Dated: June 2, 2021                         Respectfully submitted,


                                            By: /s/ Forrest M. “Teo” Seger III
                                                   FORREST M. “TEO” SEGER III
                                                   Texas Bar No. 24070587
                                                   Southern District Bar No. 125540
                                                   TSeger@clarkhill.com
                                                   CLARK HILL PLC
                                                   2301 Broadway St.
                                                   San Antonio, Texas 78215
                                                   (210) 250-6000
                                                   (210) 250-6100 (fax)

                                            ATTORNEY FOR PLAINTIFF,
                                            STRIKE 3 HOLDINGS, LLC




65691\387335\263114445.v1
